Title: To George Washington from John Conrad Zollickoffer, 17 October 1796
From: Zollickoffer, John Conrad
To: Washington, George


                        
                            May it please Your Excellence!Sir! 
                            Baltimore Oct. 17th 1796
                        
                        If my Family Business would permit my absance from home, I should have concured
                            to the wishes of my Cozen Mr Rd Valltravers; I should myself have do me the Honor to wait
                            upon Your Excellence with this Inclosed letter & Sundry other Papers, which (as he
                            maintion to me) are Copy’s of his Correspondance with You Sir, Mr Lear Your former
                            Secretary, Mr Jefferson presidt of the Philadelphia Aceademy of Arts & Siences, as
                            also to Mr Adam vice presidt.
                        He forward to me in Main time a New Work of his, Called the Universal House
                            Cathechisme for the Instruction of Mankind of All Denomination &ce to be Delivered
                            to your Excellence’s Examination et Patronage.
                        I know that my Cozen is a Strong Republican being a Helvetion, born in the
                            Canton of Bern in Schwizerland, and his utmost Embition was at any time, to be Useful to a
                            free, & Independent Nation, therefore wishes that his former, & repeated
                            Offers of Servises, in our Republic the remainder of his Life, in any
                            public Station, as Agent, as Consul in any part of the Globe would be accepted; he must
                            certainly be well acquaint’d of any of these Carracters having been during 14 years as
                            public Resident & Counsollar of Ambasy for the Courts of Manheim, Munich, &
                            Florence, & being a Member of Mostly all the Aecademy of Siences in Europe.
                         
                        I should look upon it as the most particular favour, if your Excellency would
                            be pleased to Order to his Secretary, to acquaint me of the recept of the Inclos’d papers,
                            as also Your Opinion upon his new House Catechisme, & should Your Excellency not
                            accept of him, or think it unworthy of Publication to return him to my Direction, that I may
                            forward him to my Cozen again with Your Excellancy reflection thereof.
                        Should I know when Your Excellancy passes traugh this Town, I should be happy
                            to wait upon, & to learn from Your Excellency ownself, what Expectation my Cozen may
                            have for his further Exertion. I have the honour to be. Your Excellency, Most faitful
                            Subject, & Devoted humble Servt
                        
                            John Conrad Zollickoffer
                            
                        
                    